  Case 1:20-cv-01010-CBK Document 6 Filed 06/22/20 Page 1 of 3 PageID #: 63




                             UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA                            JUN 22 2020
                                      NORTHERN DIVISION


MATTHEW ST.PIERRE,                                                 1:20-CV-01010-CBK


                        Petitioner,
                                                                         ORDER
        vs.



UNITED STATES OF AMERICA,

                        Respondent.


       Petitioner pleaded guilty to aiding and abetting second degree murder and was sentenced
to 480 months custody. He appealed his sentence to the United States Court of Appeals for the
Eighth Circuit and the Eighth Circuit dismissed the appeal pursuant to petitioner's waiver set
forth in the plea agreement. Petitioner has filed a motion to vacate, set aside, or correct sentence
pursuant to 28 U.S.C. § 2255. He has also filed a motion requesting this Coxirt recuse itselffrom
this case and for a change of venue to have the case considered by a differentjudge.
       Rule 4 of the Rules Governing Section 2255 Proceedings for the United States District
Courts requires, in most cases, that § 2255 motions be forwarded to the judge who conducted the
trial and imposed sentence. The Advisory Committee Notes to Rule 4 describe the practice as
the "long-standing majority practice." The Advisory Committee noted that "it is highly desirable
in such cases that the motions be passed on by the judge who is familiar with the facts and
circumstances surrounding the trial, and is consequently not likely to be misled by false
allegations as to what occurred," citing Carvell v. United States. 173 F.2d 348-49(4th Cir.
1949). The Advisory Committed considered the critics' concems about the trial judge handling
such cases but explained:
       A movant is not without remedy if he feels this is unfair to him. He can file an
       affidavit of bias. And there is the right to appellate review if the trial judge
       refuses to grant his motion. Because the trial judge is thoroughly familiar with
       the case, there is obvious administrative advantage in giving him the first
       opportunity to decide whether there are grounds for granting the motion.

Petitioner has attempted to availed himself of the remedy envisioned by the Advisory Committee.
   Case 1:20-cv-01010-CBK Document 6 Filed 06/22/20 Page 2 of 3 PageID #: 64



       Pursuant to 28 U.S.C. § 455(a), a United States District Judge "shall disqualify himselfin
any proceeding in which his impartiality might reasonably be questioned." 28 U.S.C. § 144
likewise requires the district court to recuse itself where a party files a timely and sufficient
affidavit that the judge has a personal bias or prejudice. Judges are "presumed to be impartial"
and the defendant "bears the substantial burden of proving otherwise." United States v.
Dehghani. 550 F.3d 716,721 (8th Cir. 2008).
       Defendant contends that I have a conflict ofinterest and am prejudiced towards him. He
does not allege any facts to support that I am biased in his case. His motion must be based upon
the facts of his case and my previous sentencing decision in his case since I have had no other
prior relationship with him. Relief under § 144 is conditioned upon the filing of a "sufficient
affidavit that the judge ... has a personal bias or prejudice" against the petitioner. "The statutory
requirements must be complied with before a judge can be disqualified." United States v. Fauk
748 F.2d 1204,1210(8th Cir. 1984). "When an affidavit does not meet the requirements
imposed by law, the judge should not disqualify himself." United States v. Faul. 748 F.2d at
1211. Petitioner's motion to recuse or change venue does not contain an affidavit. He has not
complied with the requirement for recusal under 28 U.S.C. § 144.
       "To be legally sufficient, an affidavit[under § 144] must allege bias or prejudice, and
such bias and prejudice to be disqualifying must stem from an extrajudicial source and result in
an opinion on the merits on some basis other than what the judge learned from his participation
in the case." United States v. Faul. 748 F.2d at 1211 (cleaned up). The bias necessary to require
recusal under § 455 must also come from an extra-judicial source-opinions formed by the judge
on the basis offacts learned during the course of prior proceedings do not ordinarily constitute a
basis for a finding of bias. United States v. Martin. 757 F.3d 776,778(8th Cir. 2014). Any
previous unfavorable ruling in defendant's case "does not raise an inference of bias or require the
trial judge's recusal." Harris v. State of Mo.. 960 F.2d 738,740(8th Cir. 1992). "[Jjudicial
rulings alone almost never constitute a valid basis for a bias or partiality motion." Litekv v.
United States. 510 U.S. 540, 555, 114 S. Ct. 1147, 1157, 127 L. Ed. 2d 474(1994)("Almost
invariably, they are proper grounds for appeal, not for recusal."). "[OJpinions formed by the
judge on the basis offacts introduced or events occurring in the cotirse ofthe current
proceedings, or of prior proceedings, do not constitute a basis for a bias or partiality motion
unless they display a deep-seated favoritism or antagonism that would make fair judgment
   Case 1:20-cv-01010-CBK Document 6 Filed 06/22/20 Page 3 of 3 PageID #: 65



impossible." Litekv v. United States, 510 U.S. 540, 555,114 S. Ct. 1147,1157,127 L. Ed. 2d
474(1994).
       No deep-seated favoritism or antagonism exists in this case. I bear no bias or prejudice
against this defendant personally. The only information I know about this case is what was
presented in the presentence report and argued by the parties at the sentencing hearing.
Defendant has identified no evidence that I harbor a personal bias or prejudice against him based
upon any extra-judicial matter. It is true that I previously imposed a harsher sentence than
originally calculated in the presentence investigation report. That is not, however,legally
sufficient to show bias or prejudice.
       Recusal is not required when it appears the defendant is attempting to manipulate the
judicial system by judge shopping. United States v. Beale. 574 F.3d 512, 519-20(8th Cir. 2009).
Motions to recuse should not "be viewed as an additional arrow in the quiver of advocates in the
face of[anticipated] adverse rulings." In re Kansas Pub. Emplovees Ret. Svs., 85 F.3d 1353,
1360(8th Cir. 1996){quoting TV Communications Network. Inc. v. ESPN,Inc., 767 F.Supp.
1077, 1081 (D.Colo.l991)).
       Based upon the foregoing,
       IT IS ORDERED that petitioner's motion, Doc. 5, for recusal or change of venue is
denied.

       DATED this^<^ ^^7
                     dSy^ofJune,202(
                                2020.
                                             BY THE COURT:




                                              CHARLES B. KORNMANN
                                              United States District Judge
